                                                        USDCSDNY
                                                        DOCUMENT
UNITED STATES DISTRICT COURT                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                           DOC#:
                                                        DATEF-IL-ED_:_q_,_f/--/9~-
RESTAURANT LAW CENTER, and
NATIONAL RESTAURANT
ASSOCIATION,

                             Plaintiffs,                              ORDER

             V.                                                 17 Civ. 9128 (PGG)

CITY OF NEW YORK, and LORELEI
SALAS, in her official capacity as
Commissioner of the NEW YORK CITY
DEPARTMENT OF CONSUMER
AFFAIRS,

                             Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                  On February 23, 2018, Michael Harper and thirty-five other professors oflabor

and employment law, labor relations, public policy, and economics moved to file a brief as amici

curiae in the above-captioned action. (Dkt. No. 37) Defendants consented to the motion, but

Plaintiffs opposed it. (Kolko Deel. (Dkt. No. 38) at 1)

                  On March 5, 2018, this Court granted the motion to file the amicus brief. In that

Order, this Court stated that "[a]ny party to this action wishing to address the arguments made in

the amicus brief shall do so by March 26, 2018." (Id. at 1 (emphasis removed))

                  On March 26, 2018, Intervenors filed a response to the amicus brief. (Dkt. No.

76) On April 2, 2018, Plaintiffs moved to strike that response. (Dkt. No. 77) Plaintiffs claim

that Intervenors' filing violates an agreement between Intervenors and Plaintiffs that Intervenors

would file only "one brief in connection with the parties' cross-motions for summary judgment."

(Id. at 2) (emphasis in original). Plaintiffs also note that this Court denied Intervenors' previous
motion to file a reply to Plaintiffs' response to Intervenors' brief (id. at 3-4; see also Dkt. No.

73), and that Intervenors' brief in response to the amicus brief contains arguments that are not

responsive to the arguments raised by amici. (Id. at 4-5)

                On April 4, 2018, Intervenors filed an opposition to Plaintiffs' motion to strike.

(Dkt. No. 79) Intervenors argue that the Court's March 5, 2018 Order authorized Intervenors to

file a response (id. at 2-3), and that the arguments in their response address arguments made in

the amicus brief. (Id. at 3-4)

                On April 11, 2018, Plaintiffs filed a reply. (Dkt. No. 86) Plaintiffs argue that

"Intervenors do not have the rights of a full-blown party to this litigation" (id. at 2), and repeat

their complaint that Intervenors' response contains arguments that are not responsive to the

amicus brief. (Id. at 2-6)

                This Court granted Intervenors' motion to intervene in this case. (Dkt. No. 33)

Accordingly, when this Court granted "any party" the right to respond to the amicus brief, that

Order was intended to include Intervenors. Nonetheless, to the extent that Intervenors' response

raises arguments that are not responsive to those made in the amicus brief, the Court has

disregarded those arguments.

                Plaintiffs' motion to strike is denied. The Clerk of Court is directed to terminate

the motion. (Dkt. No. 76)

Dated: New York, New York
       February 6, 2019
                                                        SO ORDERED.


                                                            W-0~
                                                        Paul G. Gardephe
                                                        United States District Judge




                                                   2
